Per Curiam.
The defendant has appealed from the judgment rendered on a verdict by the jury finding him guilty of the crime of possessing a narcotic drug in violation of subsection (b) of § 19 of Public Act No. 753 of the 1969 Session of the General Assembly (General Statutes §19-481 [b]) and of selling a narcotic drug in violation of subsection (a) of § 18 of that act (§19-480 [a]). He has assigned error in the denial of his motion to set aside the verdict as contrary to the law and evidence.
The decisive issue is one of fact. An examination of the evidence submitted for the consideration of the jury discloses that while much of the evidence was circumstantial in nature the verdict reached by the jury was a result reasonably reached on a permissible view of the evidence.
There is no error.